In a child visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Rockland County (Garvey, J.), dated February 11, 2002, which directed him to submit to a mental health evaluation by a board certified psychiatrist.
Ordered that the appeal is dismissed, without costs or disbursements.
An appeal may be taken as of right from any order of disposition (see Family Ct Act § 1112 [a]). The order directing the father to submit to a mental health examination is not an order of disposition (see Dillard v Dillard, 48 AD2d 666) and, consequently, it is not appealable as of right. Since leave to appeal has not been granted, the appeal must be dismissed. Ritter, J.P., Altman, S. Miller and Townes, JJ., concur.